In an action to recover damages for personal injuries resulting from an automobile collision, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cerrato, J.), dated March 18, 1985, which denied her motion pursuant to CPLR 3212 for partial summary judgment in her favor on the question of liability only.
Order affirmed, with costs.
We agree with Special Term’s determination that questions of fact exist concerning the defendants’ negligence and the degrees of comparative negligence, if any, between the parties (cf. Rios v Nicoletta, 119 AD2d 562). Mollen, P. J., Thompson, Rubin and Lawrence, JJ., concur.